FILED
                            NOT FOR PUBLICATION
                                                                               JUN 12 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RONGCE ZHANG,                                    No.    17-72746

              Petitioner,                        Agency No. A205-190-433

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 1, 2020**
                               Pasadena, California

Before: FERNANDEZ and LEE, Circuit Judges, and ORRICK,*** District Judge.

      Petitioner Rongce Zhang, a native and citizen of the People’s Republic of

China, petitions for review of the Board of Immigration Appeals’ (“BIA”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable William Horsley Orrick, United States District Judge
for the Northern District of California, sitting by designation.
dismissal of her appeal from the Immigration Judge’s (“IJ”) denial of her

application for asylum,1 withholding of removal,2 and Convention Against Torture

(“CAT”)3 relief. We deny the petition.

      The BIA’s determination that an alien is “not eligible for asylum must be

upheld if ‘supported by reasonable, substantial, and probative evidence on the

record.’” INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S. Ct. 812, 815, 117 L.

Ed. 2d 38 (1992). “It can be reversed only if the evidence presented . . . was such

that a reasonable factfinder would have to conclude that the requisite fear of

persecution existed.” Id.; see also Lianhua Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). The same standard applies to adverse credibility determinations.

See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

      The BIA agreed with the IJ’s determination that Zhang was not credible and

therefore concluded that she failed to meet her burden of showing that she had

suffered a forced abortion. See 8 U.S.C. § 1101(a)(42). We have reviewed the

record and are satisfied that the adverse credibility determination was supported by


      1
          8 U.S.C. § 1158(a)(1).
      2
          8 U.S.C. § 1231(b)(3)(A).
      3
      United Nations Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, adopted Dec. 10, 1984, S. Treaty Doc. No.
100-20 (1988), 1465 U.N.T.S. 85, implemented at 8 C.F.R. § 1208.18.

                                          2
substantial evidence. The BIA pointed to inconsistencies regarding Zhang’s

claimed infertility as well as the omission from her asylum application of an

incident where she was physically restrained during the forced implantation of an

intrauterine device. See Silva-Pereira v. Lynch, 827 F.3d 1176, 1185–86 (9th Cir.

2016); Shrestha, 590 F.3d at 1043–44. It also noted Zhang’s undetailed and

inconsistent testimony regarding her cousin in finding Zhang not credible. See

Shrestha, 590 F.3d at 1040; see also Bingxu Jin v. Holder, 748 F.3d 959, 964, 966

(9th Cir. 2014).4

      Moreover, on this record, Zhang has failed to establish a clear probability of

persecution, as required for her withholding of removal claim. See Garcia v.

Holder, 749 F.3d 785, 791 (9th Cir. 2014); see also Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003). Additionally, the evidence in the record does not

compel a determination that it is more likely than not that Zhang would be tortured

in China. Thus, she is not entitled to CAT relief. Lianhua Jiang, 754 F.3d at

740–41; see also Farah, 348 F.3d at 1156–57.

      Petition DENIED.




      4
      Because these grounds are “sufficient to support the . . . credibility finding,”
we need not and do not consider others. Lianhua Jiang, 754 F.3d at 738–39.

                                          3